

115 HR 6942 IH: Eviction Prevention Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6942IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Ms. DeLauro introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to States to provide the right to counsel in civil
			 actions related to eviction, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eviction Prevention Act of 2018. 2.Grants for States to provide access to counsel in civil actions related to eviction (a)AuthorizationThe Attorney General, acting through the Office for Access to Justice, is authorized to make grants to States to provide eligible individuals with access to counsel in civil actions related to eviction.
 (b)Use of fundsA State that receives a grant under this section shall use such funds to hire attorneys in positions that are dedicated solely to providing counsel described in subsection (a).
 (c)ApplicationA State seeking an application under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including—
 (1)the rate of eviction for that State; and (2)during the previous year, the number of individuals subject to eviction in that State who were not represented by an attorney in eviction proceedings.
 (d)Amount of grantSubject to the availability of appropriations, a grant under this section shall be in an amount that is not less than $1,000,000, and which amount is determined based on the rate of eviction in that State, compared to the national average rate of eviction, as determined by the rates of eviction included with each application under subsection (c).
 (e)Eligible individualIn this section, the term eligible individual means an individual whose income is less than the area median income, as calculated by the Department of Housing and Urban Development, for the area in which the individual resides.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $125,000,000 for each of fiscal years 2019 through 2023.
 3.GAO StudyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress on evictions in the United States, including an analysis of ways in which the legal system fails to provide sufficient protections from eviction for tenants, the rate of representation of tenants and landlords, the effect of full representation on default rates, case outcomes, and eviction dockets as compared to cases where the tenant lacks representation or has pro se assistance, and the potential cost savings from providing representation.
		